DETAILED ACTION
This office action is in response to the amendment filed January 12, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 11 are currently amended.
	Claims 2-10 and 12-20 are as originally filed.
	Therefore, claims 1-20 are currently pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As previously stated, independent claims 1 and 11 recite determining whether an exhalation is exhalation from a driver based on a face image and an image of exhalation and determining whether to detect alcohol concentration included in the exhalation based on the determination result. The prior art of record does not teach, suggest, or render obvious these claimed limitations. An updated search determined the following prior art is relevant to the claimed subject matter:
	Omi (US PG Pub #2018/0116579) teaches determining facial features in order to detect a breathing state (Paragraph [0041]), but does not teach, suggest, or render obvious determining whether or not to detect an alcohol concentration based on an image of an exhalation, as opposed to an image of a face at a time of exhaling.
	Wakana et al. (US PG Pub #2018/0074081) teaches comparing two images to authenticate a person in a driver’s seat (Paragraph [0006]), but does not teach, suggest, or render obvious determining whether or not to detect an alcohol concentration based on an image of an exhalation, as opposed to an image of a face at a time of exhaling.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688